Douglas, J.,
concurring. I concur with the majority in its disposition of this case. I write separately to point out that we are reviewing the judgment of the court of appeals — not the judgment of the trial court. This is important to note because the majority, in Part II of its opinion, says that “[t]he court of appeals did not address the question of whether A.J. Refrigeration is a manufacturer or assembler so as to be subject to strict liability in tort. * * * ” Notwithstanding this finding, the majority then says, without benefit of opinion or judgment by the court of appeals on the issue, that “ * * * we must address this latter issue on appeal because it is a possible independent ground for the trial court’s decision.”
This all seems a bit strange, given that we were recently admonished that “[t]his court, however, is constitutionally limited to deciding only issues directly presented by an individual case.” Gallimore v. Children’s Hosp. Med. Ctr. (1993), 67 Ohio St.3d 244, 260, 617 N.E.2d 1052, 1063 (Wright, J., dissenting). Clearly, by the majority’s own admission in the case at bar, the issue being decided in Part II of the opinion cannot be properly before us because the court of appeals never even considered the issue.
I concur.